Title: From Thomas Jefferson to the National Institute of France, 3 November 1802
From: Jefferson, Thomas
To: National Institute of France


          
            Citizens President and Secretaries
            Washington Nov. 14. 1802.
          
          I have recieved the letter wherein you have been pleased to announce to me that the National institute of sciences and arts had elected me a foreign associate for the class of moral and political sciences: and I recieve it with that sensibility which such an expression of respect from a body of the first order of science, is calculated to inspire.   Without pretensions to those qualifications which might do justice to the appointment, I accept it as an evidence of the brotherly spirit of Science, which unites into one family all it’s votaries of whatever grade, and however widely dispersed through the different quarters of the globe.
          Accept, Citizens President and Secretaries, for yourselves and your associates, the assurance of my high consideration and respect.
          
            Th: Jefferson
          
        